DISSENTING OPINION
Garrett, Judge:
I respectfully dissent.
I understand the merchandise as imported is paint which was produced by combining or compounding a number of ingredients. I doubt whether it is a “mixture” in the sense in which that word is used in that portion of paragraph 28 of the Tariff Act of 1922, to which, for convenience, the majority opinion gives the designation “[c]” in its quotation of same. I incline to the belief that it is at least a physical, if not a chemical compound.
But even if it be conceded to be a “mixture”, it nevertheless does not, in my opinion, fall within the paragraph where classified by the collector.
As I understand the majority opinion, it holds that while the terms “prepared from”, used in one part ([a]) of said paragraph 28, and “obtained, derived, or manufactured in whole or in part from”, used in another part ([b]) of the same paragraph, are not always “to be regarded as synonymous”, they will be so regarded here largely because of the “history of the times” with reference to the enactment of the customs legislation respecting coal-tar products, dyes, etc., in the Tariff Act of 1922, and the known desire of Congress to give to such merchandise a high degree of protection.
It does not seem to me that the courts are at liberty to assume . that the Congress intended that the coal-tar provisions of the act should be subject to any other than the ordinary and usual rules of statutory construction. The paragraphs themselves give their own internal evidences of the care with which they were prepared to accomplish all that Congress desired in respect to the subject matters with which those paragraphs dealt.
But, passing over any question concerning the majority’s construction of the words — strained as that construction seems to me to be— I do not believe the involved paints fall within the classification made by the collector, because, as I view it, the “synthetic resin” constituí-*341ing only 9.1 per centum of the total product was prepared, not from one of the articles provided for in paragraph 28 of the Tariff Act of 1922, either directly in that paragraph, or indirectly by way of paragraph 27, but from another distinct product not mentioned in either.
As is stated in the majority opinion, in effect, the immediate predecessor of the synthetic resin was cyclohexanone which was made from cyclohexanol, which, in turn, was made from phenol, and, as is pointed out succinctly in the dissenting opinion of Judge Brown of the trial court, phenol, cyclohexanol and cyclohexanone are distinct chemical bodies or compounds, each of which has a distinct chemical formula. When cyclohexanol is made from phenol, the phenol undergoes a complete chemical change, and when cyclohexanone is made from cyclo-hexanol another complete chemical change takes place. The three things differ chemically and physically. They are distinct products, and the cyclohexanone, the immediate predecessor of the synthetic resin, being an article different chemically and physically from phenol, is not phenol but something else.
It is my opinion that the contention of the appellant should have been sustained, and that the judgment of the trial court should be reversed and the cause remanded.